Citation Nr: 1822753	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for a left knee strain with mild osteoarthropathy and patellar chondromalacia.

2.  Entitlement to an evaluation higher than 10 percent for a right knee strain with mild osteoarthropathy and patellar chondromalacia.

3.  Entitlement to an evaluation higher than 10 percent for residuals of a ruptured left Achilles tendon.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder, claimed as secondary to service-connected disabilities.

5.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected disabilities.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board but did not appear for a hearing scheduled in June 2017.  The record does not reflect that he notified VA of a good cause for not appearing, and the June 2017 informal hearing presentation from the representative does not indicate a desire that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

All of the claims, with the exception of whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACTS

1.  In a rating decision issued in September 1992, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran did not appeal.

2.  Evidence received since the September 1992 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen his previously denied service connection claim for a low back disorder.  For the following reasons, the Board finds that reopening is warranted.

Service connection for a back condition was previously denied in a September 1992 rating decision because the Veteran was not found to have a back disability at the time of his VA examination and evidence was not presented showing a chronic back condition.  The Veteran was notified of the September 1992 decision and his appellate rights in a September 1992 letter.  The Veteran submitted a notice of disagreement in October 1992, and a Statement of the Case was issued March 1993.  The Veteran did not perfect an appeal in the matter by filing a timely Substantive Appeal (VA Form 9).  Therefore, the September 1992 rating decision became final in September 1993, one year after notification of the denial.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for perfecting an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400 (q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, the September 1992 rating decision is final.  See 38 U.S.C. § 7105 (c); 38 U.S.C. § 20.1103.

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  The new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In his October 2012 Notice of Disagreement, the Veteran noted that he has experienced back problems since service.  He also noted that he received an MRI that revealed a left disc protrusion.  Indeed, in a May 2011 Rehab Note, disc bulging and disc protrusion were noted.  At the time of the September 1992 rating decision, the Veteran's statement suggesting a chronic back problem since service was not of record.  Furthermore, medical evidence showing a current back disability was not of record  Thus, the new evidence is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.356 (a); see also 38 C.F.R. § 3.310 (setting for criteria for establishing service connection on a secondary basis).  As noted above, the credibility of the evidence is also presumed.  Therefore, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back disorder, claimed as secondary to service-connected disabilities has been received; the appeal is granted to this extent.


REMAND

Although the Board regrets the delay, the Board must remand these claims to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The most recent VA compensation examination addressing the severity of the Veteran's left knee, right knee, and left Achilles tendon disabilities were conducted in May 2011.  Subsequent medical records continue to show treatment for knee and ankle problems.  Given that almost seven years have passed since the most recent VA compensation examination and that the disabilities may have worsened, the Board finds that the claims should be remanded to afford the Veteran another VA compensation examination to assess the current severity of his left knee, right knee, and left Achilles tendon disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The VA examination regarding the Veteran's left knee, right knee, and left Achilles tendon disabilities must comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Correia mandates that orthopedic examinations include the testing described in 38 C.F.R. § 4.59 (2017) or an explanation as to why such testing is not warranted or not possible.  Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resorting to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large or insufficient knowledge of the specific examiner.

Regarding the Veteran's low back disorder claim, his service treatment records show complaints of and treatment for lower back pain.  For example, in November 1988, the Veteran received treatment for back pain that he had experienced for two weeks.  He also sought treatment for low back pain in July 1982, October 1988, and December 1988.  Accordingly, since the Board has reopened the Veteran's claim for entitlement to service connection for a low back disorder, the Board finds that based on the evidence, a VA examination is needed to address the etiology of this disability.

In his October 2012 notice of disagreement, the Veteran stated that he had received treatment for low back pain from 1982 to the present.  On remand, efforts should be undertaken to obtain these records.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for his low back disorder from March 1992 to the present.  Then, make arrangements to obtain records from all medical care providers that he adequately identifies.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from December 2016 forward.

3.  Thereafter, arrange for a VA examination to assess the current severity of the Veteran's left knee, right knee, and left Achilles tendon disabilities.

Range of motion testing in accordance with Correia: 

In the examination report, the examiner must include all of the following:

A.	Active range of motion testing results.
B.	Passive range of motion testing results.
C.	Weightbearing range of motion testing results.
D.	Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Flare-ups (Sharp):  The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up based on all procurable information from the record.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

4.  Arrange for a VA examination to obtain a medical opinion regarding the nature and etiology of the Veteran's back disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

The examiner must identify all current low back disorders found to be present.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disorder had its clinical onset during active service or is related to any incident of service.
In providing this opinion, the examiner should acknowledge the following:

* The service treatment records showing complaints of and treatment for low back pain on July 5, 1982, July 13, 1987, October 19, 1988, November 2, 1988, and December 5, 1988; and

* The Veteran's assertion of experiencing continuous back symptoms ever since service.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder was caused by the Veteran's service-connected left knee, right knee, and/or left Achilles tendon disabilities, to include by any altered gait associated with those disorders.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder was aggravated (i.e., worsened) by the Veteran's service-connected left knee, right knee, and/or left Achilles tendon disabilities, to include by any altered gait associated with those disorders.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


